Citation Nr: 1722761	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-20 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial higher rating for a sinus disability (including sinusitis, rhinitis and a history of maxillary sinusitis), evaluated as 10 percent disabling prior to July 13, 2011, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

The appellant is represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946, and he died in December 2013, during the pendency of this appeal.  The appellant is his surviving spouse and has been substituted as the appellant in this appeal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The March 2008 decision continued a 10 percent rating for a sinus condition.  Thereafter, in a July 2011 rating decision, the RO increased the Veteran's sinus rating to 30 percent, effective July 13, 2011.  Although a higher rating has been assigned by the RO for the sinus disability, the increased rating matter remains in appellate status as the maximum ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

An August 2013 rating decision, in part, denied a TDIU.  Although the denial was not expressly appealed, because a TDIU claim is part and parcel of an increased rating claim, the issue is considered on appeal as an aspect of the sinus condition claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).



FINDINGS OF FACT

1.  Prior to July 13, 2011, the Veteran's sinus disability was not productive of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, nor were there non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  From July 13, 2011, the Veteran's sinus symptoms did not cause him to undergo radical surgery with chronic osteomyelitis; he also did not suffer from near constant sinusitis characterized by headaches, pain, tenderness, purulent discharge or crusting after repeated surgeries.

3.  The Veteran was prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2011, the criteria for a rating in excess of 10 percent for the sinus disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510 (2016).

2.  From July 13, 2011, the criteria for a rating in excess of 30 percent for the sinus disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, DC 6510 (2016).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes it has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran during his lifetime and the appellant thereafter, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

As noted in the introduction, the appellant has been substituted in place of the Veteran for this appeal.  Substitution is possible for pending claims when a claimant dies, but only for claimants who died on or after October 10, 2008., which is the case here.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

A.  Sinus Disability

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's sinusitis disability has been rated under DC6510 throughout the appeal period, which provides for a zero percent rating when detected by x-ray only, a 10 percent rating on evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 30 percent rating is assigned on evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6510.

The Veteran indicated in an August 2007 statement that he served as an infantry soldier during World War II and was stationed in the Philippines.  He reported that his sinus condition caused breathing problems each day and especially at night.  He indicated he treated the condition with Vaseline, ocean spray and by sitting up until he was able to breathe again through his nose.

The Veteran was afforded a January 2008 VA examination in which he reported experiencing yellow and green discharge coming down his throat primarily at night.  He stated this caused him to experience a choking sensation and difficulty breathing as well.  He reported that treatment with nasal sprays provided some relief but that the problem still persisted.  Upon examination, the examiner indicated the Veteran's tympanic membranes and external canals were clear and the nasal examination showed a deviated septum to the left side with some bogginess of the turbinates.  He noted the Veteran's complaints of rhinitis and sinusitis and that the discharge the Veteran was experiencing was likely representing a bacterial infection which would be seeding into his bronchial and lower airways, perhaps causing him to have ongoing breathing difficulties.  He noted bronchitis and other serious problems could ensue as a result of the sinus condition.

The Veteran was also afforded a March 2009 VA examination by the same examiner who conducted the January 2008 examination.  The examiner indicated the Veteran underwent a recent CT scan of his sinuses, which were clear and which indicated no sinus disease was present.  He noted the Veteran's complaints of nasal obstruction and runny nose.  Upon examination, the examiner indicated the Veteran's tympanic membranes and external canals were clear, the anterior rhinoscopy showed no sign of any pus or polyps, and his septum was relatively straight.  He concluded there was no evidence of sinus disease as the Veteran's CT scan was normal; however, he noted the Veteran continued complaints of rhinitis since service.

An October 2010 VA treatment record with the Portland VA Medical Center similarly noted the Veteran had been evaluated in 2009 and no intranasal pathology was found.

Thereafter, the appellant (the Veteran's spouse) submitted a July 2011 statement in which she indicated the Veteran's sinus condition had worsened throughout the last few years.  She stated the Veteran was suffering at least 2-3 episodes of sinusitis per month and his symptoms were especially acute at night.  She noted his difficulty breathing due to sinusitis and that he would have to sit upright in a recliner just to be able to breath.  She stated he had an increasingly large amount of sinus drainage and observed his discomfort and difficulty with breathing and sleeping.  Based, in part, on this statement, the RO increased the Veteran's sinus rating to 30 percent, effective July 13, 2011, after the next examination results were received.

That occurred in a December 2012 VA examination in which the examiner diagnosed him with allergic rhinitis.  She noted the February 2009 CT scan which showed the frontal, ethmoidal, sphenoidal and maxillary paranasal sinuses, as well as the visualized portions of the mastoid air cells, were pneumatized normally.  The examiner stated no osseous erosion or sclerosis was seen to suggest chronic sinus disease.  The infundibula of the osteomeatal complexes were noted as patent, the nasal septum was deviated to the right and there was a small spur on the right of the nasal septum at the level between the middle and inferior turbinates.  The examiner indicated the Veteran had never had sinus surgery, that no traumatic septal deviation was noted and that he had no tumors and neoplasms.

The Board finds that prior to July 13, 2011, the evidence does not support a rating in excess of 10 percent for the Veteran's sinus disability.  Further, from that date, the evidence of record does not support a rating in excess of 30 percent.

During the January 2008 and March 2009 VA examinations, the Veteran reported ongoing symptoms of his sinus disability, including yellow and green discharge and difficulty breathing, especially at night.  However, there is no evidence that the Veteran experienced three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis with symptoms of headaches, pain, purulent discharge or crusting.  Additionally, the Veteran underwent a 2009 CT scan of his sinuses which was found to be clear and showed no sinus disease.  Without sufficient evidence of additional impairment and sinusitis, an initial rating in excess of 10 percent is not warranted, prior to July 13, 2011.  See 38 C.F.R. § 4.97, DC 6510.

As noted, the July 2011 statement from the appellant was thereafter submitted which supports an increased rating to 30 percent because that is when a factually ascertainable increase in severity was shown.  The appellant noted worsening of the Veteran's condition and that he suffered 2-3 episodes of sinusitis per month, with the symptoms being especially acute at night.  She indicated when the Veteran had difficulty breathing he would have to sit in a recliner until his breathing normalized.  The appellant noted he continued to struggle with his breathing and sleeping due to his sinus condition.

While the increased rating to 30 percent was warranted by the RO, in part, due to the appellant's statement, an even greater increase to 50 percent is not supported by the record at any point during the appeal period.  Throughout the appeal period the evidence does not show that the Veteran had sinus surgery with chronic osteomyelitis.  Further, on the most recent October 2012 sinus examination, allergic rhinitis was diagnosed; however, radical surgery was not indicated and constant sinusitis with symptoms of headaches, pain, tenderness and purulent discharge was also not found.  Thus a rating of 50 percent under DC 6510 is not approximated.

In sum, a rating in excess of 10 percent is not warranted prior to July 13, 2011.  Further, from July 13, 2011, a rating in excess of 30 percent is not warranted.  The rating criteria under DC 6510 supports the two ratings currently assigned based on the preponderance of the evidence.  Therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  TDIU

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran was found to not have been able to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran had one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities rendered him incapable of substantial gainful employment.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

During his lifetime, the Veteran was service-connected for left hand weakness with a left upper arm weakness and muscle atrophy at wrist associated with a shrapnel wound, rated as 40 percent throughout the appeal period; bilateral hearing loss, rated as 20 percent from October 31, 2005 to August 20, 2007, 30 percent from August 21, 2007 through April 18, 2012, and 40 percent thereafter; a sinus condition, rated as 10 percent prior to July 13, 2011 and 30 percent thereafter; left upper arm shrapnel fragment wound residuals, rated as 20 percent prior to June 13, 2012 and 30 percent thereafter; tinnitus, rated as 10 percent throughout the appeal period; appendectomy scar, rated as noncompensable throughout the appeal period; right face and breast gunshot wound scar, rated as noncompensable throughout the appeal period; fungal infection, including onychomycosis, claimed as jungle rot, rated as noncompensable throughout the appeal period. 

As the Veteran had one rating at 40 percent and and his combined VA disability rating was at least 70 percent throughout the appeal period, he met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

The Veteran was afforded several VA examinations which addressed his employability.  A January 2008 VA examiner indicated that with regard to his left upper extremity there is residual weakness of the left hand, diffuse disuse of the left hand and that the Veteran was not able to completely extend the elbow.  With regard to employability, the examiner indicated the Veteran would be best served in a line of work where he does not need to use the left upper extremity.

A March 2009 VA examination for the Veteran's service-connected scars indicated his bilateral lower extremity scars cause no discomfort or dysfunction whatsoever and do not impair his ability to work or his activities of daily living.  Similarly, his onychomycosis does not affect his ability to work.  A separate March 2009 VA examiner indicated the Veteran was working part-time up until approximately three years prior.  The examiner stated with regard to the Veteran's employability, if the Veteran was of an employable age, his left arm condition would not preclude him from continuing work in the trucking business.  However, it would limit him to working strictly in an office setting, and he could not be involved in any of the warehouse or dock work duties as his arm's function is gradually decreasing.  He further noted the Veteran's nonservice-connected cognitive capacities would be more of a factor in determining his employability.

Thereafter, the Veteran was afforded a June 2012 VA examination for his bilateral hearing loss.  The examiner indicated the Veteran's hearing loss disability impacts his ability to work in that it is difficult for him to follow directions.  A December 2012 examiner indicated that with regard to his left upper extremity, the Veteran would have been unable to perform jobs requiring intact strength of left wrist flexion, pinch and grasp.  The examiner noted the Veteran would not have been able to perform any activities that would require full elbow extension.

Additionally, a June 2013 VA examination was obtained in which the examiner indicated the Veteran's left shoulder condition impacted his ability to work, including limiting working above the level of the head.  The examiner stated the Veteran's left hand weakness, muscle atrophy and left upper extremity shrapnel fragment wound involving Muscle Group IV (to include the left shoulder DJD), with reasonable accommodations would not have limited sedentary employment.  He noted physical employment would be limited as detailed and documented in prior examinations.

The record supports that the Veteran successfully owned a family business until his retirement.  Thereafter, he worked part-time for his son performing product-shipping until he turned 80 years old.  The Veteran's wife noted that he could have worked longer if it were not for his physical problems.  (See June 2013 VA examination).  Although several VA examiner's opinions support that the Veteran may have been able to work in a sedentary capacity, overall his service-connected conditions were severe and continually worsened throughout the years.

The Veteran's left upper extremity disabilities resulted from a shrapnel wound during World War II from which he was awarded a Purple Heart Medal.  The evidence supports the disability to his left upper extremity continued to deteriorate causing weakness with regard to the intact strength of left wrist flexion, pinch and grasp.  The March 2009 examiner further indicated the Veteran's left arm function had been gradually decreasing.

The Board finds that the evidence found in the VA examinations, as well as that in the rest of the record, reflects that the Veteran as likely as not was precluded from securing or following a substantially gainful occupation, due to a combination of his service-connected conditions.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, based on the foregoing, the Board concludes that entitlement to a TDIU, with the appellant substituted as the claimant, is warranted.  The Board notes he is a decorated Veteran who fought in combat during World War II and received a Purple Heart.  








	(CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 10 percent, prior to July 13, 2011, for a sinus disability, is denied.

A rating in excess of 30 percent, from July 13, 2011, for a sinus disability, is denied.

A TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


